Citation Nr: 0739908	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  02-09 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for residuals of a 
back injury.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for residuals of leg 
injuries.

3.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for residuals of 
ankle injuries.

4.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for residuals of knee 
injuries.

5.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for hearing loss.

6.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for hypertension.

7.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a disability 
manifested by multiple joint pain.

8.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for nerve impairment 
of the arms and fingers.

9.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a stomach 
disorder.

10.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for diabetes 
mellitus.

11.  Entitlement to TDIU.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from March 1952 to December 
1953.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The issues of entitlement to service connection for hearing 
loss and nerve impairment of the arms and fingers, and 
entitlement to TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for residuals of a back 
injury, residuals of leg injuries, residuals of ankle 
injuries, residuals of knee injuries, hypertension, a 
disability manifested by multiple joint pain, a stomach 
disorder, and diabetes mellitus was denied in a Board 
decision of March 2003.

2.  The evidence submitted since the Board's decision of 
March 2003 is cumulative.


CONCLUSIONS OF LAW

1.  The March 2003 Board decision, which denied service 
connection for residuals of a back injury, is final.  
38 U.S.C.A. § 7104 (West 2002).

2.  The evidence received since the March 2003 decision, 
which denied service connection for residuals of a back 
injury, is not new and material and the claim is not 
reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).

3.  The March 2003 Board decision, which denied service 
connection for residuals of leg injuries, is final.  
38 U.S.C.A. § 7104 (West 2002).

4.  The evidence received since the March 2003 decision, 
which denied service connection for residuals of leg 
injuries, is not new and material and the claim is not 
reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2207).

5.  The March 2003 Board decision, which denied service 
connection for residuals of ankle injuries, is final.  
38 U.S.C.A. § 7104 (West 2002).

6.  The evidence received since the March 2003 decision, 
which denied service connection for residuals of ankle 
injuries, is not new and material and the claim is not 
reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).

7.  The March 2003 Board decision, which denied service 
connection for residuals of knee injuries, is final.  
38 U.S.C.A. § 7104 (West 2002).

8.  The evidence received since the March 2003 decision, 
which denied service connection for residuals of knee 
injuries, is not new and material and the claim is not 
reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).

9.  The March 2003 Board decision, which denied service 
connection for hypertension, is final.  38 U.S.C.A. § 7104 
(West 2002).

10.  The evidence received since the March 2003 decision, 
which denied service connection for hypertension, is not new 
and material and the claim is not reopened.  38 U.S.C.A. §§ 
5103A, 5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

11.  The March 2003 Board decision, which denied service 
connection for a disability manifested by multiple joint 
pain, is final.  38 U.S.C.A. § 7104 (West 2002).

12.  The evidence received since the March 2003 decision, 
which denied service connection for a disability manifested 
by multiple joint pain, is not new and material and the claim 
is not reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).

13.  The March 2003 Board decision, which denied service 
connection for a stomach disorder, is final.  38 U.S.C.A. 
§ 7104 (West 2002).

14.  The evidence received since the March 2003 decision, 
which denied service connection for a stomach disorder, is 
not new and material and the claim is not reopened.  
38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) 2007).

14.  The March 2003 Board decision, which denied service 
connection for diabetes mellitus, is final.  38 U.S.C.A. 
§ 7104 (West 2002).

14.  The evidence received since the March 2003 decision, 
which denied service connection for diabetes mellitus, is not 
new and material and the claim is not reopened.  38 U.S.C.A. 
§§ 5103A, 5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) 2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports the claim, or something to the effect that the 
claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1). 

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  The notice in 
this case predated the rating decision.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the request to reopen the claim for entitlement to service 
connection for residuals of a back injury, residuals of leg 
injuries, residuals of ankle injuries, residuals of knee 
injuries, hypertension, a disability manifested by multiple 
joint pain, a stomach disorder, and diabetes mellitus.  In 
VCAA letters of December 2003 and February 2004 the appellant 
was provided adequate notice as to the evidence needed to 
substantiate his claim.  He was informed of the evidence 
necessary to establish entitlement, what evidence was to be 
provided by the appellant and what evidence the VA would 
attempt to obtain on his behalf; it also in essence told him 
to provide relevant information which would include that in 
his possession.  See generally Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that the 
appellant's claim is being denied, therefore there can be no 
possibility of prejudice to the appellant even if the 
appellant was not informed of the same in a timely manner.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In connection 
with the current appeal VA outpatient treatment records have 
been obtained.  Therefore, the Board finds that the VA has 
satisfied its duties to notify and to assist the claimant in 
this case.  No further assistance to the appellant with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

The appellant seeks to reopen a claim for service connection 
for residuals of a back injury, residuals of leg injuries, 
residuals of ankle injuries, residuals of knee injuries, 
hypertension, a disability manifested by multiple joint pain, 
a stomach disorder, and diabetes mellitus.  This claim was 
denied in a Board decision of March 2003.  This decision is 
final.  38 U.S.C.A. § 7104.

At the time of the Board's denial the record included, 
private medical records and VA outpatient treatment records 
showing a diagnosis of and treatment for degenerative disc 
disease of the lower back at L5-S1 and a herniated disc at 
L4-L5, hypertension, diabetes mellitus, failed back syndrome, 
and rheumatoid arthritis; VA outpatient treatment records 
showing chronic back pain, hip pain, knee and ankle pain, 
peripheral neuropathy of the lower extremities, and 
scoliosis; a letter from a friend stating he had seen the 
veteran have trouble with his back, legs, ankles, knees, 
hearing, joints, and nerves in his arms and fingers since 
returning from service; and, a letter form a registered nurse 
stating the veteran had several physical problems as a result 
of serving during the Korean War.  She noted she had observed 
him having problems with his hearing, joints, legs, back and 
nerves in the arms and fingers.  

Added to the record since the Board's Marc 2003 decision are 
VA outpatient treatment records dated from July 2001 to April 
2004 showing treatment for diabetes mellitus, neuropathy of 
the lower extremities, and joint pain; in addition, the 
appellant submitted a statement from T.N.H., a registered 
nurse, stating that the veteran has been in dialysis 
treatment for his diabetes, that he requires constant 
supervision and that she is currently taking care of his 
medical and housekeeping needs.  

The Board's March 2003 decision is final based upon the 
evidence then of record.  A previously finally denied claim 
will be reopened if new and material evidence is submitted.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
March 2003 Board decision.

Effective from August 29, 2001, the regulations defining "new 
and material evidence" were revised and clarify the types of 
assistance the VA will provide to a claimant attempting to 
reopen a previously denied claim.  38 C.F.R. §§ 3.156(a) and 
3.159(b).  These specific provisions are applicable only to 
claims filed on or after August 29, 2001.  As the appellant 
filed the claim seeking to reopen in November 2003 the Board 
will apply the revised provisions.

Under the regulations, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claims.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claims sought to be reopened, and must raise a 
reasonable possibility of substantiating the claims.  38 
C.F.R. § 3.156(a) (2007).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board has made a careful review of the evidence of 
record.  The claim was previously denied by the Board on the 
basis that there was no competent evidence of a nexus to 
service.  In the present claim, the submitted VA outpatient 
treatment records are not new and material as they do not 
relate to an unestablished fact necessary to substantiate the 
claim.  The fact that he had claimed disability had been 
established previously.  Evidence that he has sought recent 
treatment is cumulative.  See, Sagainza v. Derwinski, 1 Vet. 
App. 575, 579 (1991).  The evidence introduced since the 
March 2003 Board decision does not show a nexus to service.  
Thus the request to reopen the claim for entitlement to 
service connection for residuals of a back injury, residuals 
of leg injuries, residuals of ankle injuries, residuals of 
knee injuries, hypertension, a disability manifested by 
multiple joint pain, a stomach disorder, and diabetes 
mellitus is denied.  38 C.F.R. § 3.156(a). 


ORDER

The application to reopen the claim for entitlement to 
service connection for residuals of a back injury is denied.

The application to reopen the claim for entitlement to 
service connection for residuals of leg injuries is denied.

The application to reopen the claim for entitlement to 
service connection for residuals of ankle injuries is denied.

The application to reopen the claim for entitlement to 
service connection for residuals of knee injuries is denied.

The application to reopen the claim for entitlement to 
service connection for hypertension is denied.

The application to reopen the claim for entitlement to 
service connection for a disability manifested by multiple 
joint pain is denied.

The application to reopen the claim for entitlement to 
service connection for a stomach disorder is denied.

The application to reopen the claim for entitlement to 
service connection for diabetes mellitus is denied.


REMAND

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that the VCAA requires that the VA notify the appellant of 
the evidence and information that is necessary to reopen the 
claim and that VA must notify the claimant of the evidence 
and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  Furthermore, the Court held that the VCAA 
requires, when notifying the appellant of what is "new" and 
"material" evidence in the context of a claim to reopen, 
that the notice letter describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial. 

Service connection for hearing loss and nerve impairment of 
the arms and fingers was denied in a Board decision of March 
2003 on the basis that there was no disability.  In November 
2003 the veteran requested to reopen his claim.

The Board notes that the VCAA letters of December 2003 and 
February 2004 do not adequately address the request to reopen 
the claim for service connection for hearing loss and nerve 
impairment regarding what constitutes new and material 
evidence in the specific context of the request to reopen the 
claim for service connection for hearing loss and nerve 
impairment as required by Kent v. Nicholson, 20 Vet. App. 1 
(2006).

Furthermore, the Board notes that the veteran has claimed 
entitlement to individual unemployability (TDIU), however, no 
VCAA notice has been provided regarding that claim.

Accordingly, the case is REMANDED for the following action:

1. The RO should send the veteran a 
VCAA notification letter that complies 
with Kent v. Nicholson, 20 Vet. App. 1 
(2006), as described above for the 
issues of service connection for 
hearing loss and nerve impairment of 
the arms and fingers. 

2.  The RO should send the veteran a 
VCAA notification letter for the issue 
of entitlement to TDIU.

3.  Then, the RO should readjudicate the 
issues on appeal.  If the determination 
remains unfavorable to the veteran, the 
RO must issue a supplemental statement of 
the case.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


